Richards, P. J.,
Decedent, unmarried, died testate. The will provided for a suit*106able marker and the upkeep of her cemetery lot. This has been done and proper credit taken in the account.
The will of decedent then refers to a Mrs. Harriet B. Roy. Following this reference is the statement: “Anything which she or any of my people want, they can have.” Mrs. Roy died before decedent and her issue are not entitled to take per stirpes. Therefore we are obliged to interpret and apply the phrase “anything . . . any of my people want, they can have.”
The word “anything” is very comprehensive and would include both real and personal property. The phrase “my people” is equivalent to heirs. In Shaver v. Weddington et al., 56 S. W. 2d 980, 985, (Ky. App.), the court was considering the expression “her people and mine.” The court said:
“. . . without doubt he meant the heirs of his wife and himself, for it is a popular expression to refer to one’s relatives as ‘my people’. A devise to ‘my relatives’ or ‘my relations’ is to the heirs according to the statute of descent and distribution.”
Likewise the Wills Act of April 24, 1947, P. L. 89, sec. 14(4), provides that the words heirs, family, or persons described by words of similar import, shall mean those persons who would take under the intestate laws if testator or any other designated person would die intestate.
In the present case there are 12 people in being who are first cousins first removed of decedent and there is no person who belonged to that class who is deceased, leaving issue. We know of no provision of the law which restricts a gift by will to persons of this class. Accordingly, we hold that the balance for distribution shall be equally divided among them, in the manner set forth below. The share of William Newman, whose whereabouts is unknown, we will direct to be paid to the clerk of the orphans’ court, to be held until further order of the court. . . .